internal_revenue_service department of the treasury washington d c number release date index number person to contact telephone number refer reply to cc tege eoeg teb plr-147883-01 date date legend authority authority state a b year date date dear this is in response to a request submitted by authority and authority to void the form_8328 filed by authority on date and to grant authority an extension of time pursuant to sec_301 of the procedure and administration regulations to file form_8328 in order to make a carryforward election under sec_146 of the internal_revenue_code the code of dollar_figurea in unused private activity volume_cap facts and representations you make the following factual representations authority is a body politic and corporate established as an agency of the state and authorized to issue qualified private activity revenue bonds on a conduit basis authority however is not authorized to issue bonds to finance student loans authority is authorized to allocate certain state private_activity_bond volume_cap among certain authorized bond issuers including itself authority is a public body corporate established as an agency of the state and authorized to issue qualified private activity revenue bonds for certain purposes including the financing of student loans on date the board_of directors of authority adopted a resolution to carry forward dollar_figurea of the state year volume_cap for the purpose of issuing qualified private_activity_bonds to finance student loans on the same day following the adoption of the resolution and pursuant thereto the executive director of authority allocated dollar_figureb of the unused dollar_figurea volume_cap to authority to carry forward to finance student loans authority did not allocate the remainder of the unused dollar_figurea volume_cap ie dollar_figurea - b to authority on date authority filed a form_8328 carryforward election of unused private_activity_bond volume_cap to carry forward the entire dollar_figurea unused year volume_cap for the purpose of financing student loans subsequently after the due_date to make the carryforward election authoritie sec_1 and received advice from bond counsel that authority as the issuing authority must make the carryforward election the preparation and filing of the request for extension of time to make the appropriate election under sec_146 of the code followed that advice without unreasonable delay prior to filing this request the failure of authority to timely file form_8328 had not been discovered by the irs law and analysis except as otherwise provided sec_103 of the code provides that gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 generally under sec_141 of the code a private_activity_bond is not a qualified_bond unless the bond meets the volume_cap requirements of sec_146 sec_146 provides that a private_activity_bond issued as part of an issue meets the volume_cap requirements if the aggregate face_amount of the private_activity_bonds issued pursuant to such issue when added to the aggregate face_amount of tax-exempt private_activity_bonds previously issued by the issuing authority during the calendar_year does not exceed such authority’s volume_cap for the calendar_year sec_146 provides that if an issuing authority’s volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes sec_146 requires the issuing authority to identify the purpose for which the carryforward is elected and to specify the portion of the carryforward which is to be used for that purpose sec_146 defines carryforward_purpose to mean four different purposes including the purpose of issuing qualified student_loan bonds under sec_146 any election including any identification and specification contained therein once made shall be irrevocable the election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election sec_146 provides that if any issuing authority elects a carryforward under sec_146 with respect to any carryforward_purpose any private_activity_bonds issued by such authority with respect to such purpose during the calendar years following the calendar_year in which the carryforward arose shall not be taken into account under sec_146 to the extent the amount of such bonds does not exceed the amount of the carryforward elected for such purpose sec_146 provides that carryforwards elected with respect to any purpose shall be used in the order of the calendar years in which they arose when a taxpayer makes an election that it is not entitled to make the election is invalid and the taxpayer is treated as if it had not made the election see 346_f2d_1016 9th cir taxpayer who elected method of reporting that was not available to taxpayer was not bound by election 97_tc_632 taxpayer who elected improper method of carrying over net operating losses was treated as not having made election sec_301_9100-1 provides in part that the commissioner of internal revenue has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulation or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 must be made under the rules of sec_301_9100-3 sec_301_9100-3 further provides that requests for relief will be granted if the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that the taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under that section before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability than if the election had been made timely taking into account the time_value_of_money under state law authority was authorized to allocate certain private_activity_bond volume_cap among various state issuers including authority authority timely made the allocation of dollar_figureb to authority pursuant to sec_146 authority did not allocate the remainder of the unused dollar_figurea volume_cap ie dollar_figurea - dollar_figureb to authority despite having made the allocation to authority authority timely filed a form_8328 with the irs to elect to carry forward unused year volume_cap including the dollar_figureb of volume_cap allocated to authority for the purpose of issuing student_loan bonds such election was not available to authority because authority was the appropriate entity to make the carryforward election for the dollar_figureb in unused volume_cap and under state law authority was not authorized to issue qualified student_loan bonds accordingly we conclude that the election was invalid and authority should be treated as if it had made no election for the dollar_figurea in unused volume_cap authority which is authorized to issue qualified student_loan bonds is the proper authority to make the election and file form_8328 with respect to the dollar_figureb in unused volume_cap because under sec_146 the carryforward election must be made by the issuing authority authority however cannot elect to carry forward the difference between dollar_figurea and dollar_figureb because it was not allocated that amount under the facts and circumstances of this case we conclude that authority acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based on the facts and representations submitted we conclude that authority acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government however authority can only elect a carryforward for the volume_cap allocated to it dollar_figureb accordingly the form_8328 filed by authority on date is void and authority is granted an extension of time of days from the date of this letter_ruling to file form_8328 to carry forward unused volume_cap in the amount of dollar_figureb the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification upon examination except as specifically ruled above no opinion is expressed or implied concerning this matter under any provision of the code or the regulations thereunder including sec_103 and sec_146 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to authority 2's authorized representative s sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by rebecca l harrigal chief tax exempt bonds branch
